          Case 1:20-cv-05560-VSB Document 42 Filed 12/20/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                     12/20/2020
Shomari E. Norman,                                        :
                                                          :
                                        Plaintiff,        :
                                                          :    20-CV-5560 (VSB)
                      - against -                         :
                                                          :   OPINION & ORDER
                                                          :
City of New York, Leith Chrysler Jeep,                    :
Attorney General Letitia James, Inspector                 :
General Letizia Tagliafierro, Attorney General :
Josh Stein, NYCPD Commissioner Dermot                     :
Shea,                                                     :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

Appearances:

Shomari E. Norman
Bronx, NY
Pro Se Plaintiff

Toni Elisabeth Logue
New York State Department of Law (Mineola)
Mineola, NY
Counsel for Defendants AG Letitia James, IG Letizia Tagliafierro

Terence Patrick Steed
North Carolina Department of Justice
Raleigh, NC
Counsel for Defendants AG Josh Stein, NYCPD Commissioner Dermot Shea

Alessandra DeCarlo
New York City Law Department
New York, NY
Counsel for Defendant City of New York


VERNON S. BRODERICK, United States District Judge:

        Before me are the motions of (1) Attorney General Letitia James and Inspector General
           Case 1:20-cv-05560-VSB Document 42 Filed 12/20/20 Page 2 of 10




Letizia Tagliafierro, and (2) Attorney General Josh Stein (collectively, the “State Defendants”) to

dismiss the Complaint of pro se Plaintiff Shomari Norman pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6). Because sovereign immunity bars Plaintiff’s claims against the

State Defendants in their official capacities, and, in any event, Plaintiff has failed to plausibly

allege that any of the State Defendants personally participated in violations of his constitutional

rights, the State Defendants’ motions to dismiss are GRANTED. In this Opinion & Order, I also

address Plaintiff’s pending requests to submit further evidence in support of his claims.

                  Factual Background1

         Pro se Plaintiff brings this action against the City of New York (the “City”), Leith

Chrysler Jeep, Attorney General Letitia James (“AG James”), Inspector General Letizia

Tagliafierro (“IG Tagliafierro”), Attorney General Josh Stein (“AG Stein”), and New York City

Police Department Commissioner Dermot Shea (“Commissioner Shea”) (collectively,

“Defendants”), alleging wrongful seizure of his motor vehicle in New York City, and subsequent

repossession and sale of the vehicle by Leith Chrysler Jeep.

         “On 5 March 2018, a yellow parking boot was place[d] on [Plaintiff’s] 2015 Jeep

Patriot.” (Doc. 2, Compl. 9.)2 Plaintiff “rejected [] the repossession,” and called the New York

City Police Department [NYPD].” (Id.) New York City Police Department (“NYPD”) officers

“ordered [Plaintiff to] release his vehicle to the towing company.” (Id.) Later, when Plaintiff

attempted to locate his vehicle, the New York City Property Clerk’s Office informed him that it


1
 The facts contained in this section are based upon the factual allegations set forth in Plaintiff’s Complaint and
amendments, and I assume the allegations in the Complaint and amendments to be true in considering the motions to
dismiss pursuant to Rule 12(b)(6). Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007).
However, my reference to these allegations should be not construed as a finding as to their veracity, and I make no
such findings.
2
 “Compl.” refers to Plaintiff’s Complaint, filed August 5, 2019. (Doc. 2.) Attached to the Complaint are
documents submitted in support of Plaintiff’s allegations, including Plaintiff’s vehicle registration details. (See Doc.
2, at 23–24.)
         Case 1:20-cv-05560-VSB Document 42 Filed 12/20/20 Page 3 of 10




did not have any information that the vehicle was located in the “New York City Police

impound” or that the City of New York had requested that the vehicle be towed. (Id.) Plaintiff,

unable to locate his vehicle, subpoenaed the NYPD and notified his insurance company that his

vehicle was stolen. (Id. at 9, 23.) He finally learned that “Jeep Capital in Raleigh, North

Carolina somehow recovered the vehicle and sold it to someone else.” (Id. at 9.) Plaintiff also

learned that “Chrysler Capital ha[d] made a false report” to the three credit bureaus regarding a

missed car payment, which Plaintiff challenged unsuccessfully. (Id. at 10; see also id. at 26–31.)

Plaintiff claims that he summoned the NYPD in an “ongoing court case” to appear and produce

evidence related to the court case. (Doc. 3, at ¶ 5.) The NYPD did not appear in that action.

(Id.)

        On June 9, 2020, Plaintiff filed a notice of claim with the Comptroller of the City of New

York. (See Compl. at 12–16.) On April 24, 2019, the United Services Automobile Association

sent Plaintiff a letter denying his claim. (Id. at 23.) Plaintiff also attached a number of

documents to his Complaint, including a subpoena form, dated May 7, 2018, issued by the North

Carolina Industrial Commission, requesting documents from the New York City Police Property

Clerk, (see id. at 22), Plaintiff’s letters to three credit reporting agencies disputing the payments

owed to Chrysler Capital for the vehicle, (see id. at 26–31), and photographs of the alleged

illegal tow, (see id. at 34–37).

        Plaintiff alleges the following violations arising from his attempts to locate his vehicle,

his challenges to reports to the credit bureaus, and the eventual repossession and sale of his car:

(1) 18 U.S.C. §3146 [“failure to appear in Court”]; (2) 41 U.S.C. §4712(g)(1) [“Abuse of

Power”]; (3) 25 C.F.R §11.448(2)(b) [“Abuse of Office”]; (4) 5 U.S. Code §2302 [“Prohibited

Personnel Practice”]; (5) 18 U.S.C. §241 [“Conspiracy against Rights”]; (6) 18 U.S. Code §1961
           Case 1:20-cv-05560-VSB Document 42 Filed 12/20/20 Page 4 of 10




[“Unlawful Debt”]; (7) 18 U.S. Code §2384 [“Seditious Conspiracy”]; (8) “Slander of Credit”;

(9) Libel; and (10) Conspiracy to Obstruct Justice. (See id., ¶¶ 4–13.) Plaintiff seeks $50 million

dollars in relief for slander of credit, life endangerment, stolen property, fraud, and abuse of

office, and requests that the Court “have the FBI [] investigate this case.” (Id. at ¶ 14.)

                  Procedural History

         Plaintiff commenced this action by filing a Complaint on July 17, 2020. (Doc. 2.)3 On

July 31, 2020, Plaintiff filed two additional motions, titled “motion to submit evidence” and

“motion for relief addendum I.” (Docs. 9 and 10.) On December 7, 2020, Plaintiff submitted a

letter seeking to submit additional audio and video evidence. (Doc. 38.)

         On August 17, 2020, Defendants James and Tagliafierro filed their joint motion to

dismiss. (Doc. 15.) I directed Plaintiff to file any amended complaint by September 7, 2020,

and warned Plaintiff that it was unlikely that he would be given a further opportunity to amend

his Complaint. (Doc. 17.) Plaintiff thereafter filed various letters to me requesting production of

evidence by Defendants. (See Docs. 23, 25, 26, 28.) Construing these letters as discovery

requests, I denied Plaintiff’s applications without prejudice to refile during the discovery phase

of this case, and in any case no earlier than after I had issued a decision on Defendants’ motion

to dismiss. (Doc. 29.)

         On August 31, 2020, Plaintiff filed an addendum amending his Complaint. (Docs. 27–

28.) On September 11, 2020, Defendant Stein filed his motion to dismiss. (Doc. 32.) On

September 15, 2020, Plaintiff filed his opposition to the Defendants’ motions to dismiss, (Doc.

34), and submitted supplemental briefing on September 25, 2020, (Doc. 35). On September 28,



3
  Plaintiff simultaneously filed a motion to show cause seeking $59,500,000.00 in damages plus interest and a
direction from me that a criminal investigation be initiated related to this matter; however, Plaintiff does not seek
injunctive relief. (Doc. 3.)
         Case 1:20-cv-05560-VSB Document 42 Filed 12/20/20 Page 5 of 10




2020, Defendants James and Tagliafierro filed their reply. (Doc. 36.) Defendants City of New

York and Commissioner Shea answered the Amended Complaint on October 1, 2020. (Doc. 37.)

               Legal Standards

               A.      Rule 12(b)(1)

       “A case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it.” Makarova v.

United States, 201 F.3d 110, 113 (2d Cir. 2000); see Fed. R. Civ. P. 12(b)(1). A plaintiff

asserting subject matter jurisdiction bears the burden of proving by a preponderance of the

evidence that it exists. Morrison v. Nat’l Australia Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008)

(quoting Makarova, 201 F.3d at 113). When evaluating a motion to dismiss for lack of subject

matter jurisdiction, the court accepts all material factual allegations in the complaint as true, but

does not draw inferences from the complaint favorable to the plaintiff. J.S. ex rel. N.S. v. Attica

Cent. Sch., 386 F.3d 107, 110 (2d Cir. 2004). The court may “resolve the disputed jurisdictional

fact issues by referring to evidence outside of the pleadings.” Zappia Middle East Constr. Co. v.

Emirate of Abu Dhabi, 215 F.3d 247, 253 (2d Cir. 2000).

               B.      Rule 12(b)(6)

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim will have “facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. This standard demands “more than a sheer possibility

that a defendant has acted unlawfully.” Id. “Plausibility . . . depends on a host of considerations:
           Case 1:20-cv-05560-VSB Document 42 Filed 12/20/20 Page 6 of 10




the full factual picture presented by the complaint, the particular cause of action and its elements,

and the existence of alternative explanations so obvious that they render plaintiff’s inferences

unreasonable.” L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 430 (2d Cir. 2011).

          In considering a motion to dismiss, a court must accept as true all well-pleaded facts

alleged in the complaint and must draw all reasonable inferences in the plaintiff’s favor. Kassner

v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007). A complaint need not make

“detailed factual allegations,” but it must contain more than mere “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action.” Iqbal, 556 U.S. at 678 (internal

quotation marks omitted). Finally, although all allegations contained in the complaint are

assumed to be true, this tenet is “inapplicable to legal conclusions.” Id. A complaint is “deemed

to include any written instrument attached to it as an exhibit or any statements or documents

incorporated in it by reference.” Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.

2002) (quoting Int’l Audiotext Network, Inc. v. Am. Tel. & Tel. Co., 62 F.3d 69, 72 (2d Cir.

1995)).

          Even after Twombly and Iqbal, a “document filed pro se is to be liberally construed and a

pro se complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Boykin v. KeyCorp, 521 F.3d 202, 214 (2d Cir. 2008)

(quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). In addition, pleadings of a pro se party

should be read “to raise the strongest arguments that they suggest.” Brownell v. Krom, 446 F.3d

305, 310 (2d Cir. 2006) (quoting Jorgensen v. Epic/Sony Records, 351 F.3d 46, 50 (2d Cir.

2003)). Nevertheless, dismissal of a pro se complaint is appropriate where a plaintiff fails to

state a plausible claim supported by more than conclusory factual allegations. See Walker v.

Schult, 717 F.3d 119, 124 (2d Cir. 2013). In other words, “the duty to liberally construe a
           Case 1:20-cv-05560-VSB Document 42 Filed 12/20/20 Page 7 of 10




plaintiff’s complaint is not the equivalent of a duty to re-write it.” Geldzahler v. N.Y. Med. Coll.,

663 F. Supp. 2d 379, 387 (S.D.N.Y. 2009) (internal quotation marks omitted).

                  Discussion

                  A. Plaintiff’s Motions to Submit Additional Evidence (Docs. 9, 10, 38)

         Plaintiff’s motion to submit evidence, (Doc. 9), seeks leave to submit additional

evidence, most of which was already included in Plaintiff’s original Complaint, (see Doc. 2).4

Plaintiff’s motion for relief does not request leave to submit any additional factual evidence, but

simply sets forth additional legal support for his claims. (See Doc. 10.) Plaintiff’s letter motion

of December 7, 2020 seeks to submit additional audio and video evidence of the alleged illegal

tow. (Doc. 38.) As an initial matter, Plaintiff was already allowed to amend his Complaint once,

with notice that it was unlikely that he would have further opportunity to amend. (See Doc. 17.)

Moreover, Plaintiff’s proposed submissions do not impact my consideration of and decision

regarding the State Defendants’ motions to dismiss. Therefore, Plaintiff’s requests to submit

additional evidence are DENIED without prejudice to refile at a later stage of the litigation.

                  B. The State Defendants’ Motions to Dismiss (Docs. 15, 32)

         Defendants James and Tagliafierro argue that they should be dismissed from this action

because the Eleventh Amendment and principles of sovereign immunity bar claims against them

in their official capacities. (Doc. 15-1, at 3–4.) They also argue that Plaintiff’s claims should be

dismissed as his pleadings do not raise factual allegations showing that either Attorney General

James or Inspector General Tagliafierro personally participated in any violations of Plaintiff’s



4
  Specifically, Plaintiff seeks to introduce the “Court Subpoena,” “Letter from Plaintiff[’s] car insurance,” “Pictures
of the Tow,” “Credit Report,” “Registration Information” pertaining to his car, a “voice recording” from the New
York City Property Clerk, and Plaintiff’s letters to credit bureaus. (Doc. 9, at 2.) Plaintiff’s Complaint already
attaches all of this information, with the exception of Plaintiff’s credit report and the voice recording. See supra Part
I.
         Case 1:20-cv-05560-VSB Document 42 Filed 12/20/20 Page 8 of 10




constitutional rights. (Id. at 4–5.) Finally, Defendants James and Tagliafierro argue that I should

decline to exercise pendent jurisdiction over any of Plaintiff’s remaining state law claims. (Id. at

6.)

       Defendant Stein also moves to dismiss the Complaint on the grounds that sovereign

immunity bars Plaintiff’s claims against him. (Doc. 32, at 4). Defendant Stein further submits

that Plaintiff makes no allegations relating to him other than to name him in the caption and to

misidentify him as the Attorney General of New York, (id. at 6), nor raises allegations or actions

that would logically be attributed to the Attorney General of North Carolina, (id.).

                       1. Applicable Law

       Under the doctrine of sovereign immunity, unless a State has explicitly and

unequivocally consented, it is immune from suit in federal court. Sossamon v. Texas, 563 U.S.

277, 283–285 (2011). The Eleventh Amendment further extends sovereign immunity to actions

against state officials sued in their official capacities “where the relief granted would bind the

state or where the state is the real party in interest.” Russell v. Dunston, 896 F.2d 664, 667–68

(2d Cir.1990); McAllan v. Malatzky, No. 97 CIV. 8291 (JGK), 1998 WL 24369, at *4 (S.D.N.Y.

Jan. 22, 1998), aff’d, 173 F.3d 845 (2d Cir. 1999); see, e.g., Gollomp v. Spitzer, 568 F.3d 355,

366 (2d Cir. 2009) (“The immunity recognized by the Eleventh Amendment extends beyond the

states themselves to state agents.”) (citation omitted). As such, in order to state a claim under

Section 1983, a complaint must allege that a person, acting under color of State law, deprived

plaintiff of a federal statutory or constitutional right. See Gonzaga University v. Doe, 536 U.S.

273, 283 (2002); Eagleston v. Guido, 41 F.3d 865 (2d Cir. 1994).

                       2. Application

       Here, the State has not explicitly and unequivocally consented to being sued under the
         Case 1:20-cv-05560-VSB Document 42 Filed 12/20/20 Page 9 of 10




circumstances presented. Sossamon v. Texas, 563 U.S. at 283–285. Plaintiff appears to sue

Defendants James, Stein, and Tagliafierro solely in their official capacity. In his opposition to

the State Defendants’ motions, Plaintiff merely states that “[t]he Principal duties of the Attorney

General are to: Represent the United States in legal matters” and that the “Attorney General

supervises and directs the administration and operation bureaus[sic] that comprise the

Department.” (Doc. 35, at 4.) Therefore, sovereign immunity operates to bar Plaintiff’s claims

against the State Defendants.

       To the extent that Plaintiff’s pleadings may be construed to allege a claim pursuant to 42

U.S.C. § 1983 against the State Defendants, these claims also must be dismissed for failure to

state a claim upon which relief may be granted. “It is well settled in this Circuit that ‘personal

involvement of defendants in alleged constitutional deprivations is a prerequisite to an award of

damages under § 1983.’” Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (citation omitted).

Here, other than naming Defendants James, Stein, and Tagliafierro in the caption, Plaintiff does

not mention the State Defendants in the Complaint or Amended Complaint or raise any facts

indicating that the State Defendants personally acted or failed to act in such a way as to violate

Plaintiff’s constitutional rights, and Plaintiff does not allege facts in his Amended Complaint or

opposition papers demonstrating that any of the State Defendants were personally involved in the

alleged violations. Nor does Plaintiff make any showing that the State Defendants had authority

over the NYPD’s issuance of parking tickets or subsequent repossession and sale of automobiles

for failure to pay parking tickets. Accordingly, Plaintiff’s claims against the State Defendants

are dismissed for failure to state a claim against those Defendants. See, e.g., Ho Myung Moolsan

Co. v. Manitou Mineral Water, Inc., 665 F. Supp. 2d 239, 251 (S.D.N.Y. 2009) (“When a

complaint names defendants in the caption but makes no substantive allegations against them in
        Case 1:20-cv-05560-VSB Document 42 Filed 12/20/20 Page 10 of 10




the body of the pleading, the complaint does not state a claim against these defendants.”).

       I also decline to exercise pendent jurisdiction over any remaining state law claims against

the State Defendants. See Baylis v. Marriott Corp., 843 F.2d 658, 665 (2d Cir. 1988) (“When all

bases for federal jurisdiction have been eliminated from a case so that only pendent state claims

remain, the federal court should ordinarily dismiss the state claims.”).

               Conclusion

       For the foregoing reasons, Plaintiff’s claims against Defendants Letitia James, Letizia

Tagliafierro, and Josh Stein are hereby DISMISSED with prejudice. Plaintiff’s requests to

submit evidence are DENIED without prejudice to refile at a later date.

       The Clerk of the Court is directed to terminate Defendants Letitia James, Letizia

Tagliafierro, and Josh Stein, and to terminate the open motions at Documents 9, 10, 15, and 32.

The Clerk of Court is also respectfully directed to mail a copy of this Order to pro se Plaintiff.

       SO ORDERED.

       Dated: December 20, 2020
              New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
